Allowance notice
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	The instant application is a national stage entry of PCT/CA2014/050108 , International Filing Date: 02/14/2014 , which claims priority from provisional application 61765366, filed 02/15/2013, which claims foreign priority to PCT/CA2013/050953, filed 12/11/2013 in CANADA.
4.	The examiner for the prosecution of this application has been changed. Please address all future correspondence to Examiner Bhat @ AU 1634.
Claim status
5.	In the claim listing of 12/27/21, claims 1-2, 6-7, 12, 14-17 and 52 are pending in this application. Claim 1 is amended. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
Withdrawn Rejections and Response to the Remarks
6.	All pending rejections on the record have been withdrawn in view of further amendments to claim 1, persuasive arguments made by the applicant that amended 
	The arguments regarding the pending rejections have been fully considered and are persuasive (Remarks, pgs. 4-7). Therefore, pending rejections have been withdrawn. 
EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Mr. Olsen on 3/25/2022.
	In claim 1 of 12/27/21, please replace “b) 
Examiner’s comment
8.	Claims 1-2, 6-7, 12, 14-17 and 52 have been renumbered as claims 1-10 and presented in the same order as presented by the applicant.
Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: 
	Chen et al (Post art, NanoToday, 2013, 8, 228-234, Available online 29 May 2013) (e.g., Fig. 1 of Chen shown below) discloses the subject matter similar to the allowed claims of published in peer reviewed journal NanoToday, the subject matter of which has been considered to be novel by the experts in Nanotechnology and Nucleic acid fields.

    PNG
    media_image1.png
    757
    620
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Claims 1-2, 6-7, 12, 14-17 and 52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634